Citation Nr: 1450045	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-17 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder.  

Entitlement to an initial compensable disability rating for degenerative joint disease of the left ring finger.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to March 1983.

This matter comes before the Board from a December 2010 RO decision which granted service connection for degenerative joint disease of the left ring finger and assigned a noncompensable disability rating.  The same decision denied service connection for an acquired psychiatric disability.  The Veteran presented sworn testimony during an August 2013 hearing before the undersigned Veterans Law Judge.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.


FINDINGS OF FACT

1.  During the August 2013 hearing on appeal, the Veteran testified that he desired to withdraw the appeal as to entitlement to service connection for an acquired psychiatric disorder.  

2.  The Veteran has severe pain, functional impairment, and degenerative joint disease of his dominant left ring finger.

3.  The Veteran's left hand gunshot wound residuals are more properly viewed together and rated together as a single entity.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for any acquired psychiatric disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  A single disability rating of 50 percent for the left hand gunshot wound residuals, including amputations of the index and long fingers, and severe pain, functional impairment, and degenerative joint disease of his left ring finger is warranted.  This single 50 percent rating under Diagnostic Code 5138 replaces the two separate ratings now assigned by the RO (40 percent under Diagnostic Code 5146 and 0 percent under Diagnostic Code 5230).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5138, 5146 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeal

The Veteran had perfected an appeal to the Board as to the issue of entitlement to service connection for an acquired psychiatric disorder.  During the August 2013 hearing on appeal, however, he testified that he desired to withdraw this appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal during the course of his hearing testimony.  His testimony was reduced to writing within the hearing transcript and his oath serves as his signature.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Increased rating

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Historically, the Veteran had a gunshot wound accident during service when he was cleaning a rifle.  The rifle accidently discharged, gravely wounding his left index and middle fingers.  When the injury was evaluated by medical care providers, the two fingers were amputated at the proximal interphalangeal joint.  The Veteran's left hand is his dominant, or major hand.  38 C.F.R. § 4.69.  

Service connection for the residuals of amputation of the two fingers has been in effect since the Veteran's discharge from service.  They are currently rated as 40 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5146.  The 40 percent disability rating has thus been in effect since March 1983.  Under governing regulation, a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951.  The 40 percent rating is thus preserved at that level.

Over the years, the Veteran's left ring finger developed degenerative joint disease, increased pain, and other problems.  In 2010, the VA granted service connection for degenerative joint disease affecting this finger as secondary to the amputation residuals.  An initial noncompensable disability rating was assigned effective in July 2010.  The Veteran perfected an appeal as to the disability rating assigned, asserting that his pain and functional impairment are greater than is reflected by the 0 percent disability rating.  

Recent medical records, generated within the appeal period to include VA examinations performed in October 2010 and September 2012, and the report of an orthopedic hand surgery consultation in December 2012, reflect that the Veteran's left ring finger is painful, swollen, and has reduced grip strength.  He has reduced range of motion in the finger, but no ankylosis.  X-ray studies reflect that he has osteoarthritic changes in the finger joints with no acute fracture.  Both VA examiners specified that the ring finger function and indeed, the overall left hand function is superior to that level of function which would be expected following amputation of the ring finger or the hand itself.  The orthopedic surgery commented that the Veteran had palpable osteophytes in the finger with hypertrophy of the distal interphalangeal joint.  

The Veteran testified during the August 2013 hearing on appeal that he has difficulty grasping things with his finger, and that because his second and third fingers were amputated, his fourth finger is extremely important in grasping and holding anything with his left hand.  He testified that his pain increases as his functionality decreases upon use throughout the day.  

The RO has rated the Veteran's service-connected left ring finger disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5230, which provides for a maximum disability rating of 0 percent for any level of impairment of the major ring finger.  

The regulatory rating schedule provides an alternative to these separate ratings, however.  When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a.  

Impairment to the Veteran's left ring finger is greater than that contemplated under Diagnostic Code 5230 because in his case the finger carries the workload of three fingers.  His left ring finger does all of the grasping in opposition to the Veteran's thumb, since the index and long fingers are no longer able to perform these functions.  Furthermore, the Veteran is left-hand dominant, meaning that his more coordinated motions are now made with his ring finger rather than his index and long fingers.  According to his hearing testimony and to the medical evidence, his dominant hand function is therefore greatly reduced.  Add to this greatly reduced functionality, the pain to which the Veteran has credibly testified, the Board finds that the Veteran's situation fits squarely into the language set forth above, requiring that the evaluation level should best represent the overall disability, assigning the higher level of evaluation when the level is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a.  The Board therefore holds that the Veteran's overall left hand disability is more nearly analogous to the 50 percent disability rating provided for amputation of the index, long, and ring fingers of the major hand, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5138.

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the disability rating for amputation of the index, long, and ring fingers of the major hand is 50 percent.  Therefore, the disability rating assigned herein meets but does not exceed the amputation rating for the three fingers together, and is thus the highest possible disability rating to be assigned for impairment of these three fingers.  

Even though the Board is changing the Diagnostic Code to 5138 rather than 5146, 
the 40 percent rating previously assigned to the Veteran's two amputated fingers remains preserved.  Ratings under Diagnostic Code 5138 encompass the same symptomatology previously rated under Code 5146 (residuals of amputation of the index and long finger).  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  A protected disability rating protects the compensation award, but a diagnostic code can be changed to better reflect the symptoms from a service-connected disability.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  The solution in this case as discussed above achieves the greatest possible rating for his left hand by adding an additional level of disability compensation that encompasses impairment of the left ring finger, along with the two amputated fingers.  Viewing the disabilities together more accurately represents the overall impairment and the functional impairment of the left hand experienced by the Veteran, whereas rating the ring finger by itself failed to recognize the function of the hand and fingers in working together and the greater use required of the ring finger in the absence of the other two fingers.  

In sum, a 50 percent disability rating is warranted for disability resulting from the Veteran's left ring and long finger amputations, and for severe pain and functional impairment with degenerative joint disease of the left ring finger under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5138.  Because this is the rating which would be assigned in the case of amputation of all three fingers, it is the highest possible rating allowed under law.  This single 50 percent rating under Diagnostic Code 5138 replaces the two separate ratings now assigned by the RO (40 percent under Diagnostic Code 5146 and 0 percent under Diagnostic Code 5230). 


Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here the Board finds that, the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Every symptom the Veteran reports and all functional impairment involving his left hand are included in the 50 percent disability rating assigned above.  As explained above, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Lastly, the VA is prohibited by law from awarding a disability rating in excess of that which would be assigned for amputation of the affected part.  In this case, the Board has assigned exactly the disability rating which would be assigned if the Veteran's left ring finger were indeed amputated.  

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).






	(CONTINUED ON NEXT PAGE)


ORDER

The appeal for entitlement to service connection for an acquired psychiatric disorder is dismissed.

A 50 percent disability rating is granted for the Veteran's left hand gunshot wound residuals, to include amputations of the index and long fingers, and severe pain and functional impairment with degenerative joint disease of the left ring finger, subject to the laws and regulations governing the award of monetary benefits.  This single 50 percent rating under Diagnostic Code 5138 replaces the two separate ratings now assigned by the RO (40 percent under Diagnostic Code 5146 and 0 percent under Diagnostic Code 5230). 





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


